741 N.W.2d 382 (2007)
Sherita WHITE and Derrick White, Plaintiffs-Appellees,
v.
TAYLOR DISTRIBUTING COMPANY, INC., Penske Truck Leasing Company, L.P., and James J. Birkenheuer, Defendants-Appellants.
Docket No. 134751. COA No. 272114.
Supreme Court of Michigan.
November 30, 2007.
On order of the Court, the motion for miscellaneous relief is GRANTED. The application for leave to appeal the May 14, 2007 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be briefed whether the Court of Appeals majority correctly ruled that MCR 2.116(C)(10) permits a trial court to deny summary disposition to the moving party even though the opposing party did not present countervailing evidence, on the ground that judgment is not appropriate under MCR 2.116(G)(4).
The Clerk of the Court is directed to place this case on the March 2008 session calendar for argument and submission. Appellants' brief and appendix must be filed no later than January 14, 2008, and appellees' brief and appendix, if appellees *383 choose to submit an appendix, must be filed no later than February 7, 2008.
The Michigan Defense Trial Counsel, Inc., and the Michigan Association of Justice are invited to file briefs amicus curiae, to be filed no later than February 21, 2008. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.